BERDON, J.,
with whom KATZ, J., joins, dissenting. After our decision in State v. Brown, 232 Conn. 431, 656 A.2d 997 (1995) (Brown I), the majority of this corut granted the state’s motion for en banc reargument and reconsideration of the issues we originally certified from the Appellate Court. Although I fully adhere to the opinion in Brown I, I wish to emphasize some points that were made in that decision and respond to the present majority’s opinion (Brown II).
I
With respect to the sufficiency of the evidence issues relative to forgery in the third degree; General Statutes § 53a-140 (a);1 the majority has enlarged the scope of that offense. Section 53a-140 (a) requires that the defendant falsely make, complete or alter a written instrument. The majority, focusing on the element of falsely completing a written instrument, relies on the following facts to conclude that the state proved that the defendant was guilty of forgery in the third degree beyond a reasonable doubt: (1) the checks in question did not belong to the defendant; (2) the defendant was *533engaged in a scheme of illegally cashing checks; and (3) the defendant falsely represented his identity in attempting to cash the checks at the bank. Undoubtedly, the foregoing evidence is sufficient to support a conviction for attempted larceny in the third degree in violation of General Statutes § 53a-124 (a)2 — that is, the defendant attempted “to deprive another of property or to appropriate the same to himself . . . .” General Statutes § 53a-119. Indeed, the defendant was charged with and convicted of this crime, and does not challenge the sufficiency of the evidence for his conviction under § 53a-124 (a). From these facts, however, it cannot be concluded that the defendant made, completed or altered the two checks he presented to the bank.
As we noted in Brown I: “The state failed to present any evidence whatsoever that the payee’s name, the amount or the drawer’s signature on either of the checks was not properly authorized. The state did not call [Beth Anne] Onderko or any representative of St. Pauls Inn, on whose accounts the allegedly improper checks were drawn, to testify that the checks were not genuine. The state did not call [Clifford] Sailer to testify that he had not personally endorsed the checks [both of which were made payable to him,] or that he had not authorized anyone to do so on his behalf. Moreover, although the state asserts in its brief to this court that some of the checks found in the car ‘appeared to have been completed in the same handwriting,’ the state failed to call an expert witness to compare the handwriting. Indeed, the only witness to testify about the appearance of the checks [and who was familiar with Sailer’s signature] — the bank teller who dealt with the defendant — indicated that the signatures of Sailer appeared to be genuine.” Brown I, supra, 232 Conn. 438.
Although I agree with the majority that the evidence should be reviewed “in the light most favorable to sus*534taining” the jury’s verdict, there are fundamental constitutional principles that override this general tenet and that must govern our determination in this case. “Each essential element of the crimes charged must be proved beyond a reasonable doubt. In re Winship, 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970). Though the jury may draw reasonable, logical inferences from the facts proven, [it] may not resort to speculation and conjecture. State v. Saracino, 178 Conn. 416, 419, 423 A.2d 102 (1979). Where it cannot be said that a rational trier of fact could find guilt proven beyond a reasonable doubt, then, a conviction cannot constitutionally stand, as it is violative of due process under the fourteenth amendment. Jackson v. Virginia, 443 U.S. 307, 317-18, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); State v. Kish, 186 Conn. 757, 768, 443 A.2d 1274 (1982). . . . State v. Haddad, 189 Conn. 383, 387-88, 456 A.2d 316 (1983). State v. Brown, 199 Conn. 14, 21-22, 505 A.2d 690 (1986).” (Internal quotation marks omitted.) State v. Kelly, 208 Conn. 365, 385-86, 545 A.2d 1048 (1988).
Accordingly, I remain convinced that the Appellate Court was correct. I see no reason to depart from the unanimous opinion in Brown I in which the panel agreed, after carefully considering all the testimony and listening to the same arguments that were made to us by the state, that there was insufficient evidence to support a conviction of forgery in the third degree under § 53a-140 (a).
II
I also disagree with the majority’s expansion of criminal liability under the aggregation statute, for such an expansion is contrary to the plain and unambiguous language of General Statutes § 53a-121 (b). The majority ignores our time honored, and indeed constitutionally required, rule of statutory construction: “It is axiomatic that ‘penal statutes and rules of criminal procedure *535are to be strictly construed to protect the fundamental constitutional right to liberty.’ ” (Emphasis added.) State v. Shockley, 188 Conn. 697, 714, 453 A.2d 441 (1982). As this court has previously recognized, our analysis “must begin with the proposition that penal statutes are to be construed strictly and not extended by implication to create liability which no language of the act purports to create. . . . This principle of strict construction informs the general rule of statutory interpretation that in the interpretation of statutes, the intent of the legislature is to be found not in what it meant to say, but in what it did say. ... If the words are clear and unambiguous, it is assumed that [they] express the intention of the legislature . . . and we need inquire no further.” (Citations omitted; internal quotation marks omitted.) State v. Lubus, 216 Conn. 402, 406-407, 581 A.2d 1045 (1990).
Section 53a-121 (b) provides: “Amounts included in thefts committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated in determining the grade of the offense.” (Emphasis added.) The plain language of § 53a-121 (b) refers to “committed” thefts, not attempted thefts. “Committed” is simply the past form of the verb to commit and should be given its ordinary meaning — done or performed. Webster’s Third New International Dictionary (1971). Therefore, the plain and unambiguous language of § 53a-121 (b) requires us to conclude that the phrase “thefts committed” refers to the aggregation of completed acts of larceny and has no reference to that which is merely attempted.
Even if we were to conclude that the phrase “thefts committed” was ambiguous and that we are required to search for the legislative intent, I am unable to reach the majority’s conclusion. First, the majority fails to identify any legislative history, either by way of legislative debates or testimony before the legislative commit*536tees, that supports its interpretation of the statute. See Westport Taxi Service, Inc. v. Westport Transit District, 235 Conn. 1, 39-40, 664 A.2d 719 (1995) (“We begin our analysis with the principles of statutory interpretation. First, we look to the words of the statute in order to discern the intent of the legislature and then resolve any ambiguity by turning for guidance to the legislative history and purpose.”) Second, the majority fails to employ the fundamental canon of statutory construction that if there is any ambiguity surrounding the interpretation of a penal statute, the statute must be construed in a manner most favorable to the accused. State v. White, 204 Conn. 410, 424, 528 A.2d 811 (1987); State v. Bunkley, 202 Conn. 629, 641, 522 A.2d 795 (1987); State v. McGann, 199 Conn. 163, 177, 506 A.2d 109 (1986); State v. Rawls, 198 Conn. 111, 122, 502 A.2d 374 (1985). Under our statutory scheme, criminal liability is imposed on two types of acts: (1) attempted crimes and (2) completed crimes. If § 53a-121 (b) is to be interpreted in a narrow manner most favorable to the defendant, “thefts committed” must refer only to completed acts of larceny.
The majority’s doomsday prophecy that “a whole host of penal code provisions” will be abrogated if the phrase “thefts committed” is not interpreted to include attempted thefts is without substance. The majority cites as an example General Statutes § 53a-59a (a), which provides: “A person is guilty of assault of a victim sixty or older in the first degree, when he commits assault in the first degree under section 53a-59 (a) (2), 53a-59 (a) (3) or 53a-59 (a) (5) and the victim of such assault has attained at least sixty years of age or is blind or physically disabled, as defined in section 1-1f.” (Emphasis added.) Because § 53a-59a (a) defines criminal conduct, liability for attempting to commit such an assault is created as a result of General Statutes § 53a-49. Section 53a-49 does not transform an *537“attempt” into a “committed” crime; rather it creates a new liability for the attempted crime.3 Section 53a-121, however, does not define criminal conduct, but rather it merely pertains to the valuation of property involved in a crime. In other words, an individual cannot violate § 53a-121. Consequently, § 53a-49 has no impact upon § 53a-121. The other penal provisions enumerated by the majority, which define criminal conduct, require the same analysis as § 53a-59a (a). Therefore, in light of the statute’s plain language and our long held canons of statutory construction, “thefts committed” should be interpreted to refer to completed acts of larceny.
Accordingly, I continue to agree with the Appellate Court and will stand by our unanimous decision in Brown 7, supra, 232 Conn. 431.
Ill
Although I concur with the majority that this case must be remanded for a hearing on the alleged jury misconduct, I reach that conclusion by way of a different route. Because the jury is a bedrock of our democracy, I adhere to our original conclusion in Brown I that such a hearing on jury misconduct is required under the state constitutional right to due process and the right to jury trial. As the Brown I opinion indicated, this conclusion is based upon our early common law.
The conclusion that a hearing is mandated under our state constitution, rather than our supervisory powers, is underscored in a case such as this where the allegations involved the jury’s possible exposure to racist *538remarks made by the court’s own sheriffs. See State v. Smith, 222 Conn. 1, 30, 608 A.2d 63, cert. denied, 506 U.S. 942, 113 S. Ct. 383, 121 L. Ed. 2d 293 (1992) (Berdon, J., dissenting) (“Racial prejudice and bigotry unfortunately are still prevalent in our society and they are facts to which we cannot close our eyes and pretend that they do not exist. It is, at times, hard to detect.”); State v. Holloway, 209 Conn. 636, 645, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989).
With regard to the scope of the inquiry or hearing, the majority appears to agree with the following passage from Brown I: “The nature and scope of this hearing, of course, will depend on the nature of the allegations of juror misconduct. ‘There is no magic formula that the trial court must follow in conducting this inquiry. Rather, it must use whatever inquisitorial tools are necessary and appropriate to determine whether there was a “reasonable possibility” of prejudice.’ . . . The only limitation upon the court is that, in taking whatever investigatory actions it deems appropriate, it does so with counsel for both parties present and with an opportunity to participate in the proceedings. . . . These proceedings, of course, must be recorded by the court reporter. . . .
“A trial court not only has wide discretion in deciding how to pursue the initial inquiry, but also in determining ‘the nature and effect of information that comes to a juror improperly as well as its potential effect upon the jury if it learns of it. . . .’ Similarly, in cases where the court determines that the defendant has been prejudiced, the court is vested with discretion to grant the defendant’s motion for a mistrial or, if the verdict has already been rendered, to grant a motion to set aside the verdict.” (Citations omitted.) Brown I, supra, 232 Conn. 451-52.
*539Accordingly, I concur with part III of the majority opinion to the extent that this case must be remanded to the trial court in order to conduct an inquiry into the allegations of jury misconduct. I respectfully disagree with parts I and II of the majority opinion.

 See footnote 2 of the minority opinion.


 See footnote 3 of the majority opinion.


 General Statutes § 53a-49 provides in relevant part: “(a) A person is guilty of an attempt to commit a crime if, acting with the kind of mental state required for commission of the crime, he: (1) Intentionally engages in conduct which would constitute the crime if attendant circumstances were as he believes them to be; or (2) intentionally does or omits to do anything which, under the circumstances as he believes them to be, is an act or omission constituting a substantial step in a course of conduct planned to culminate in his commission of the crime.”